Citation Nr: 0700143	
Decision Date: 01/04/07    Archive Date: 01/17/07

DOCKET NO.  04-41 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for venous 
insufficiency of the left lower extremity with valvular 
incompetence and post operative wound infection, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel




INTRODUCTION

The appellant served on active duty from June 1972 to June 
1975 and from January 1979 to March 1982.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2004 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).

The Board notes that the appellant withdrew any prior claim 
for service connection for left knee disability in a November 
2004 statement.  Accordingly, this issue is not before the 
Board.


FINDING OF FACT

The appellant's venous insufficiency of the left lower 
extremity, with valvular incompetence and post operative 
wound infection, is currently manifested by left leg pain, 
pitting edema, stasis dermatitis, and eczematous changes, but 
without findings for persistent ulceration.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
venous insufficiency of the left lower extremity with 
valvular incompetence and post operative wound infection have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.16, 4.104, Diagnostic Code 7120 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a letter dated January 2004, VA notified the appellant of 
the information and evidence needed to substantiate and 
complete his claim, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the appellant to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Thus, the 
Board finds that VA met its duty to notify the claimant of 
his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the appellant was given VCAA notice in January 
2004, prior to the March 2004 AOJ decision here on appeal, in 
keeping with Pelegrini.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the appellant in obtaining evidence, 
scheduling him for VA examinations, seeking medical opinions 
as to the severity of his venous disability, and by affording 
him the opportunity to give testimony before an RO hearing 
officer and/or the Board even though he declined to do so.  
It appears that all known and available records relevant to 
the issues here on appeal have been obtained and are 
associated with the claims file, and the appellant does not 
appear to contend otherwise.  Thus, the Board finds that VA 
has done everything reasonably possible to notify and to 
assist the claimant and that no further action is necessary 
to meet the requirements of the VCAA.

II.  Increased Ratings

In November 2003, the appellant filed a claim for increase.  
He contends that his service connected venous disability of 
the left lower extremity has increased in severity.  He 
specifically reports increased pain, swelling, discomfort, 
and limited ambulation capacity warrant the assignment of a 
disability evaluation in excess of 40 percent.

Historically, we observe that the appellant was discharged on 
Medical Board proceedings from military service for venous 
insufficiency of the left lower extremity with valvular 
incompetence and post operative wound infection, left groin, 
following surgery.  The medical record shows that the groin 
wound completely healed and that there is a well-healed 
surgical scar.  Since the initial grant of service 
connection, the medical findings of record are consistent for 
symptoms of mild stasis dermatitis and swelling.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2006).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the veteran.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3, 4.5.  To deny a claim on its merits, 
the preponderance of the evidence must be against the claim.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The appellant's venous insufficiency of the left lower 
extremity has been evaluated using criteria of 38 C.F.R. § 
4.104, Diagnostic Code 7120.

In pertinent part, diagnostic code 7120 allows for the 
assignment of a 40 percent evaluation when there is evidence 
of persistent edema and stasis pigmentation or eczema, with 
or without intermittent ulceration; and, a 60 percent 
evaluation when there is evidence of persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration.

The pertinent medical evidence of record includes VA 
treatment reports dated October 2003 to July 2004, and report 
of VA examinations dated January and August 2004.  A November 
2003 VA treatment note shows complaints of left leg pain and 
a history of deep vein thrombosis and subsequent phlebitis, 
treated with warfarin and arrgastat.  The appellant reported 
that his left leg was normally swollen; it appeared swollen 
in the popliteal region.  Objectively, the left lower 
extremity was larger than the right.  There was 1+ pitting 
edema, palpable distal pulses, and warmth of left lower leg.  
The impression was possible deep vein thrombosis.  An 
ultrasound revealed a superficial clot in the medial knee 
area to mid calf area, but the deep system was patent without 
evidence of clot.  The impression was superficial 
thrombophlebitis.

On VA examination in January 2004, the appellant complained 
of recurrent swelling, pain, discomfort, skin irritation, and 
dryness of the left leg with pain at night.  Specifically, he 
reported swelling 2 to 3 times a week and more often after 
standing for long periods of time or walking more than 1 mile 
or climbing more than 3 flights of stairs.  The appellant 
reported using compression stockings and avoiding prolonged 
walking or weight bearing.  The examiner noted that a 
plethysmogram in 2000 showed normal arterial circulation, a 
duplex venous study in 2001 was normal, and that a discharge 
summary from November 2003 showed that superficial 
thrombophlebitis treated with antibiotics had resolved.  
Clinical findings were positive for varicose veins, a well-
healed surgical scar, stasis dermatitis, dryness, scaliness 
and eczematous changes with hyperpigmentation, and swelling.  
There was no pitting edema or ulceration.  The diagnoses were 
postphlebitis syndrome of the left leg, stasis dermatitis and 
eczematous changes, history of recurrent left venous 
thrombosis, and left resolved left leg thrombophlebitis.  The 
appellant reported that his condition had a moderate to 
severe impact on his daily activities.

The appellant underwent a second VA examination in August 
2004.  Clinical findings were positive for tender pitting 
edema from the left knee distal to the foot with stasis 
changes and dry exfoliating skin from the mid calf to the 
ankle on the left.  Surgical scars on the left groin and 
thigh were well-healed and non-tender.  There was no 
ulceration of the left lower extremity.

Having reviewed the pertinent evidence of record, the Board 
finds that the criteria for a disability evaluation in excess 
of 40 percent evaluation for venous insufficiency of the left 
lower extremity is not warranted.  Specifically, the medical 
evidence dated in 2003 shows the presence of pitting edema, 
but no ulceration.  Recent VA examination in January 2004 
show stasis dermatitis and eczematous changes, and VA 
examination in August 2004 shows pitting edema.  However, 
there is again no evidence ulceration.  Because the pertinent 
medical findings of record are either silent or negative for 
ulceration, it certainly can not be argued that the appellant 
has "persistent" ulceration of the left lower extremity.  A 
60 percent disability evaluation under diagnostic code 7120 
requires persistent ulceration.  The Board believes that the 
appellant's symptomatology more closely approximates that for 
a 40 percent disability evaluation since it only requires 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration.

As there is absolutely no evidence of persistent ulceration, 
the presence of which is required for assignment of a 60 
percent rating, the claim for increase is denied and there is 
no doubt to be resolved.   38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993). 38 C.F.R.  Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  The veteran does not 
assert that he is unemployable or that there is marked 
interference because of his service-connected varicose veins 
and he has not identified any specific factors which may be 
considered to be exceptional or unusual in light of VA's 
schedule of ratings.  The veteran has not required frequent 
periods of hospitalization for his venous insufficiency of 
the left lower extremity and his treatment records are void 
of any finding of exceptional limitation beyond that 
contemplated by the schedule of ratings.

The Board does not doubt that limitation caused by pain, 
swelling, and discomfort in the left lower leg has an adverse 
impact on employability; however, loss of industrial capacity 
is the principal factor in assigning schedular disability 
ratings.  See 38 C.F.R. §§ 3.321(a) and 4.1. 38 C.F.R. § 4.1 
specifically states:  "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Consequently, the Board finds that the 40 percent evaluation 
assigned adequately reflect the clinically established 
impairment experienced by the appellant.


ORDER

An evaluation in excess of 40 percent for venous 
insufficiency of the left lower extremity with valvular 
incompetence and post operative wound infection is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


